Citation Nr: 0906859	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-02 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1953.  He died in December 2002.  The appellant is the 
Veteran's widow.  The Board notes that the Veteran was a 
Purple Heart recipient.

The appellant received a videoconference hearing before the 
undersigned Veterans Law Judge in May 2008.  This case was 
remanded by the Board in June 2008 for further development.  
All relevant evidence having been completed, this claim now 
returns before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
 

FINDINGS OF FACT

1.  The official death certificate shows that the Veteran 
died on December [redacted], 2002.  The Veteran's death certificate 
lists the immediate cause of death as cerebral anoxia, due to 
or as a consequence of chronic respiratory insufficiency, 
multifactorial, due to or as a consequence of a remote 
gunshot wound to the chest.

2.  At the time of his death, the Veteran was service 
connected for a shell fragment wounds of the right shoulder 
and chest at a 20 percent evaluation, and a varicocele scar 
of the left thigh at a noncompensable rating.

3.  Cerebral anoxia and chronic respiratory insufficiency, 
multifactorial, were not present in service, manifested 
within one year after discharge, or etiologically related to 
service; and the preponderance of the evidence is against a 
finding that the Veteran's service-connected disabilities, 
although a remote gunshot wound was noted on his death 
certificate, caused or contributed substantially or 
materially to his death. 


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated March 2003 and March 2006, the RO 
satisfied its duty to notify the appellant under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the appellant of: information 
and evidence necessary to substantiate the claim for service 
connection for the cause of the Veteran's death; information 
and evidence that VA would seek to provide; and information 
and evidence that the appellant was expected to provide.  The 
appellant was instructed to submit any evidence in her 
possession that pertained to this claim.

The appellant was provided with a letter regarding the VCAA, 
and was able to participate effectively in the processing of 
her claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  Service and VA, as well as private 
medical records, have been associated with the claims file.  
All identified and available treatment records have been 
secured.  A medical opinion was obtained in conjunction with 
this claim.  The duties to notify and assist have therefore 
been met.

The Veteran died on December [redacted], 2002.  The death certificate 
lists the cause of death as cerebral anoxia, due to or as a 
consequence of chronic respiratory insufficiency, 
multifactorial, due to or as a consequence of a remote 
gunshot wound to the chest.

During the Veteran's lifetime, he was service connected for 
shell fragment wounds of the right shoulder and chest at a 20 
percent evaluation, and a varicocele scar of the left thigh 
at a noncompensable rating.  The appellant contends that the 
Veteran's cause of death was a result of retained shell 
fragments, which she feels either caused a pulmonary injury 
to the Veteran that resulted in his death, or exposed the 
Veteran to lead and possible lead poisoning, severely 
impairing his health and leading to his death.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2008); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

As noted above, the cause of the Veteran's death as listed on 
his death certificate is cerebral anoxia, due to or as a 
consequence of chronic respiratory insufficiency, 
multifactorial, due to or as a consequence of a remote 
gunshot wound to the chest.  The Veteran contends that as the 
Veteran's service connected gunshot wound was listed as one 
of the causes of his death on his death certificate, 
entitlement to service connection for the cause of the 
Veteran's death should be granted.

Reviewing the evidence of record, the Board notes that the 
Veteran's death certificate does clearly indicate that a 
"remote gunshot wound to the chest" was one of his causes 
of death.  However, when reviewing the Veteran's medical 
records in the years prior to his death, there is no mention 
at any time of any residuals related to a remote gunshot 
wound to the chest.  The Veteran's medical records note many 
diagnoses, including, as listed on his death summary medical 
report dated February 2003, pneumonia, sepsis, altered mental 
status, severe chronic obstructive pulmonary disease, 
progressive azotemia, chronic hypercapnic and hypoxemic 
respiratory failure, cor pulmonale, hypertension, CD-3 
positive lymphocytic myositis, history of presumed tubercular 
pleuritis, history of lymphocytic pleural effusions 
bilaterally, history of myocardial infarction, cervical and 
lumbar stenosis, hyponatremia, rheumatoid arthritis, claw 
hand deformity, and left biceps muscle tendon avulsion.  
However, again, although other historical and remote 
diagnoses are noted, the Veteran's remote gunshot wound to 
the chest is never mentioned in his medical records as a 
previous diagnosis, and none of these medical records ever 
indicate that any of these diagnoses could be related to the 
Veteran's service connected residuals of shell fragment 
wounds.

Further, an opinion was received from a VA physician who 
reviewed the Veteran's complete claims file and electronic 
record in September 2008.  That physician indicated that in 
her opinion, it was not at least as likely as not that any of 
the Veteran's service connected disabilities caused or 
contributed to his death.  In support of this opinion the 
physician noted that while a remote gunshot wound to the 
chest was listed on the Veteran's death certificate, there 
were two other entries related to the Veteran's cause of 
death, and the physician who signed the Veteran's death 
certificate never gave an explanation or rationale as to why 
he wrote this guns shot wound diagnosis on the Veteran's 
death certificate.

The physician indicated that it appeared that the Veteran had 
a very significant past medical history for major medical 
illness and comorbid conditions which subsequently led to his 
death.  The physician also noted that the Veteran's daughter 
and spouse had expressed the opinion that the Veteran's shell 
fragment wounds had caused pulmonary and other injuries, 
leading to the Veteran's death.  The physician found however 
that the Veteran's medical records failed to show any 
evidence that the Veteran's gunshot wounds to the chest 
caused any significant pulmonary problem.

The physician indicated that the Veteran's medical records 
did show that the Veteran had extensive lung disease.  
However, the physician also indicated that the Veteran's lung 
problems were multifactorial, and a result of a combination 
of the Veteran's rheumatoid arthritis, tuberculosis, chronic 
obstructive pulmonary disease, cor pulmonale, and pulmonary 
hypertension.  It was noted that a muscle biopsy in 1999 
showed a lymphocytic myopathy presumed to be related to his 
rheumatoid arthritis.  The Veteran's records show other 
problems related to rheumatoid arthritis, and that the 
Veteran was maintained on steroids.  The Veteran's records 
show in 2001 that he began to develop a hypoxemia and 
hypercapnic respiratory failure, with several subsequent 
hospitalizations for pneumonia.  The Veteran was then 
presumed to have tuberculosis pleuritis, and underwent a 
thorascopic debridement with chest tube drainage, for what 
turned out to be loculated hemorrhagic type pleural effusion.  
The physician noted that this invasive procedure made no 
mention of the Veteran's service connected shell fragment 
wound to the chest contributing to this circumstance/finding.  
The physician also noted that the Veteran's records appeared 
to show poor compliance with medications and oxygen, 
particularly for treatment for his tuberculosis.

The physician further noted in support of her opinion that it 
appeared that the Veteran was able to work as a janitor for 
many years, and that his shell fragment wound did not appear 
to prevent him from unemployment.

The physician also noted that, since the Veteran had a 
diagnosis of rheumatoid arthritis, it was likely that his 
lymphocytic myopathy and lymphocytic pleural effusions were 
related to his rheumatoid arthritis history, and thus 
represented rheumatoid lung disease.  Pulmonary function 
testing from March 2002 noted findings consistent with severe 
chronic hypoxemia resulting in pulmonary hypertension and 
right sided heart failure and bilateral peripheral edema.

The physician indicated that none of the Veteran's 
hospitalizations mentioned any facts or statements that the 
Veteran's shrapnel wounds to his chest caused any functional 
impairment or problems with his breathing.  The physician 
found that the Veteran's medical records from the VA noted 
his weakened, debilitated condition due to rheumatoid 
arthritis, as well as his cervical and lumbar spondylosis, 
which had a crippling effect beginning around 2001.

The physician also reviewed the Veteran's hospital admission 
just prior to his death, on December 16, 2002, when he 
presented with acute respiratory distress with marked 
hypotension.  The Veteran's rheumatoid arthritis and 
inflammatory myopathy were also noted at that time.  The 
Veteran was treated with steroids and referred to a 
rheumatologist who he apparently did not follow up with.  He 
was then rehospitalized and passed away shortly thereafter.  
The physician indicated that, reviewing the findings from 
that hospitalization, and the Veteran's history of rheumatoid 
arthritis, it is more likely than not that the Veteran was 
suffering from lung disease associated with rheumatoid 
arthritis.  With this condition he was predisposed to 
infection secondary to immunosuppression from his prednisone 
which was used to treat his myopathy, neuropathy, and 
rheumatoid arthritis.  His coexistent medical conditions of 
chronic obstructive pulmonary disease along with the 
rheumatoid arthritis disease likely led to his right sided 
heart failure due to a combination of these factors which led 
to the diagnosis of chronic respiratory insufficiency 
multifactorial on the Veteran's death certificate.  The 
Veteran also had a diagnosis of pulmonary hypertension which 
once again was attributable to his rheumatoid arthritis lung 
diseases as well as his chronic obstructive pulmonary 
disease.

The physician stated that it was unclear from the notes 
available whether or not the Veteran has chronic obstructive 
pulmonary disease due to an extensive history of smoking or 
whether other factors played a role in his developing this 
condition.  The physician again noted that it did not appear 
that there was any mention in any of the Veteran's medical 
records that the Veteran's shrapnel wounds played any role in 
his pulmonary disease.  From the information given it 
appeared that the Veteran had lymphocytic pulmonary disease 
presumptively due to his rheumatoid arthritis.  The Veteran's 
lymphocytic pleural effusions went along with his rheumatoid 
arthritis and caused him to have pleurisy, chronic chest 
pain, and dyspnea that were not due to his shell fragment 
wounds.  Therefore, the examiner concluded that the Veteran's 
cause of death was not related in any way to his service 
connected disabilities.

The examiner notes particularly the opinion of the Veteran's 
daughter, as stated in her hearing testimony in May 2008, as 
well as her statement in November 2008, in which she 
indicates that it is her belief that the Veteran's shrapnel 
injuries either caused pulmonary injuries to the Veteran that 
were not properly treated, which resulted in his death, 
and/or that the Veteran's retained shrapnel fragments caused 
the Veteran to have lead poisoning which contributed to his 
death.  Noting the daughter's medical credentials as a nurse 
and her experience with nursing research, the Board finds 
this opinion both credible and probative.  However, the Board 
finds the opinion of the VA physician from September 2008 to 
be more probative.  

First, the Board finds that, as a medical doctor, the VA 
physician from September 2008 has more medical expertise than 
the Veteran's daughter, as a nurse.  The Veteran's daughter 
does offer theories in support of her position, but she does 
not cite any objective medical evidence in the record which 
supports her position, while the VA physician cites to 
numerous pieces of medical evidence in the Veteran's claims 
file in support of his opinion.  Therefore, while the Board 
does not completely disregard the Veteran's daughter's 
opinion, the Board finds the September 2008 VA physician's 
position more probative.

The Board does not doubt the sincerity of the appellant's, 
and her daughter's, belief that her husband's death is 
related to service.  However, the Board finds that the 
preponderance of the evidence of record is against linking 
the Veteran's death to service, to include as related to his 
service connected shell fragment wounds of the right shoulder 
and chest.  As such, the Board has no choice but to find that 
the preponderance of the evidence of record is against a 
finding that the Veteran's death is related to service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


